Citation Nr: 0935752	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sarcoidosis of the lungs.

2.  Entitlement to service connection for sarcoidosis of the 
lungs.  

3.  Entitlement to an increased rating for post operative 
residuals of left acromioclavicular separation, currently 
evaluated as 30 percent disabling. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to July 
1973, from February 1974 to September 1974, and from March 
1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2003.  A statement of the case was issued in November 
2003, and a substantive appeal was received in January 2004. 

In a substantive appeal received in January 2004, the Veteran 
marked the appropriate box to indicate that he wanted a 
hearing before the Board in Washington D.C.  Although a 
hearing was scheduled for June 2009, the Veteran failed to 
appear.  

The RO granted service connection for post operative 
residuals of left acromioclavicular separation by rating 
decision in June 1980 and assigned a 20 percent rating 
effective April 1980.  In September 1982, February 1990, 
August 1999 and July 2003 rating decisions, the RO denied an 
increased rating for post operative residuals of left 
acromioclavicular separation.  The Veteran appealed the July 
2003 rating decision.  In a September 2006 rating decision, a 
30 percent disability rating was granted, effective June 
2006.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The issues of entitlement to service connection for 
sarcoidosis of the lungs (under a merits analysis); 
entitlement to an increased rating for post operative 
residuals of left acromioclavicular separation, currently 
evaluated as 30 percent disabling; and
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for sarcoidosis of the 
lungs was denied by a September 2001 rating decision; a 
notice of disagreement was not received to initiate an appeal 
from that determination.  

2.  Certain evidence that raises a reasonable possibility of 
reopening a claim of entitlement to service connection for 
sarcoidosis of the lungs has been received since the 
September 2001 rating decision.


CONCLUSION OF LAW

1.  The September 2001 rating decision which denied 
entitlement to service connection for sarcoidosis of the 
lungs is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
September 2001 denial to reopen the claim of service 
connection for sarcoidosis of the lungs, and the claim of 
service connection for sarcoidosis of the lungs is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of reopening the Veteran's claim for service 
connection for sarcoidosis of the lungs, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to the other issue will be 
addressed in a future merits decision on that issue after 
action is undertaken as directed in the remand section of 
this decision.

New and Material Evidence

The reopening of a claim for service connection for 
sarcoidosis of the lungs was denied by the RO in September 
2001.  The Veteran was informed of the decision in October 
2001.  The Veteran did not file a notice of disagreement 
within one year from the date of notification of the rating 
decision to appeal the denial of the claim.  See 38 U.S.C.A. 
§ 7105(b)(1).  Under the circumstances, the Board finds that 
the September 2001 rating decision became final.  See 
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence of record at the time of the September 
2001 rating decision consisted of service treatment records 
and VA treatment records from November 1987 to December 1998.  
Also of record were June 1994 and July 1994 private treatment 
records from Am P. Mai, M.D. noting that the Veteran had a 
case of pulmonary sarcoidosis.  

By rating decision in September 2001, the RO service 
connection for sarcoidosis of the lungs.  The RO stated that 
there was no medical evidence to show that the fever and rash 
the Veteran stated he had in 1973 was actually the beginning 
of sarcoidosis.  The RO concluded that there was no diagnosis 
of sarcoidosis.

Evidence received since the September 2001 rating decision 
includes medical records showing diagnoses of sarcoidosis of 
the lungs.  In light of the reasons for the prior denial, the 
Board finds that this evidence relates to an unestablished 
fact necessary substantiate the Veteran's claim for service 
connection for sarcoidosis of the lungs; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly, as new and 
material evidence has been received, the Board finds that the 
claim of entitlement to service connection for sarcoidosis of 
the lungs is reopened.  38 U.S.C.A. § 5108.  The Board finds 
that additional evidentiary development is required prior to 
adjudication for the claim of entitlement to service 
connection for sarcoidosis of the lungs.   


ORDER

New and material evidence has been received to reopen the 
claim for service connection for sarcoidosis of the lungs.  
To that extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.


REMAND

It appears to the Board that there may be outstanding service 
personnel and service treatment records.  The Board notes 
that service personnel records and service treatment records 
covering his periods of service from 1974 to 1979 were 
requested in July 2007.  However, the result was that other 
than the Veteran's Marine Corp and Army records, his record 
of service in the Navy was unverified.  For reasons unknown 
to the Board, a DD 214 of record reflects a period of Navy 
service from March 1977 to June 1979 for an individual with 
the same first and middle name as the Veteran, but a 
different last name.  The social security number is one 
number off from the Veteran's, and the reported date of birth 
is the same month and year as the Veteran's, but a different 
date.  The Veteran has apparently reported Navy service and 
the claims file includes an RO memorandum as to the 
unavailability of any Navy records.  However, the very slight 
differences between the DD Form 214s of record as noted above 
suggests the possibility that the Veteran may indeed have 
served in the Navy but that certain identifying information 
was incorrectly recorded.  Under these particular 
circumstances, the Board believes further clarifying action 
is necessary to fully assist the Veteran.   

It also appears to the Board that there outstanding treatment 
records.  A March 2005 duty to assist letter noted that a 
December 2003 letter from G.J.B. revealed that the Veteran 
was treated at a Louisiana Veterans Center.  In addition, it 
that there may be outstanding records from the Rapides 
Hospital located in Alexandria, Louisiana.  In a July 1994 
letter from Am P. Mai, M.D., it was noted that the Veteran 
had been seen at Rapides General Hospital for sarcoidosis.  

Although Social Security Administration (SSA) records were 
requested in April 1987, an SSA determination and SSA files 
are not of record.  The Board notes that a May 2000 post-
determination notice, a June 2000 letter from the RO, an 
August 2000 report of contact, and an April 2006 VA treatment 
record reveal that the Veteran is in receipt of SSA benefits.  
Additionally, VA treatment records from March 2001 show that 
the Veteran received SSA disability benefits.  It is unclear 
to the Board what disability entitles the Veteran to SSA 
benefits.  Since such records could be relevant to 
adjudication of the Veteran's claim, appropriate action is 
necessary to obtain any such records before the Board may 
properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Moreover, since the Veteran is attempting to reopen a claim 
of service connection for PTSD disability which is the 
subject of a prior final decision, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA must consider the bases for the prior denial and 
notify the claimant of the type of evidence that would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The Board is unable to conclude that 
the letters sent to the Veteran by the RO in March 2003 and 
March 2006 comply with the judicial holding in Kent.  The 
Veteran was not informed why his service connection PTSD 
claim to reopen was denied in the June 1991 rating decision.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice with an 
explanation as to the types of evidence 
needed to reopen his claim of service 
connection for PTSD in relation to the 
basis for the prior denial of the claim 
in keeping with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.   The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the Veteran.

3.  Appropriate action should be taken to 
obtain any pertinent records from the Vet 
Center in Louisiana, and from Rapides 
General Hospital located in Alexandria, 
Louisiana.  

5.  The RO should forward copies of all 
three DD Form 214s of record to the 
service department and request 
clarification as to the reported Navy 
service from March 1977 to June 1979, to 
include the possibility that such service 
may be recorded under different 
identifying information.  

6.  The Veteran should be scheduled for a 
VA examination to ascertain whether any 
sarcoidosis of the lungs is causally 
related to the Veteran's service, to 
include a fever and rash noted in service 
treatment records.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any sarcoidosis of the lungs is 
causally related to service.  A rationale 
for the opinion should be furnished.  

7.  After completion of the above, and 
any additional development which the RO 
may deem necessary, the RO should then 
review the expanded record and 
readjudicate the service connection for 
sarcoidosis under a merits analysis.  The 
RO should also determine if a higher 
rating is warranted for post operative 
residuals of left acromioclavicular 
separation and whether new and material 
evidence has been received to reopen a 
claim of service connection for PTSD.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


